— Order and judgment unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Plaintiff contends that she was injured when a door at a mall owned by defendants closed too fast, causing her to fall. After a bifurcated trial on the issue of liability, the jury found defendants negligent and returned a verdict in plaintiff’s favor. We reverse. Plaintiff’s proof failed to establish that there was a dangerous condition or that there was any defect in the door (see, Birdsall v Montgomery Ward & Co., 109 AD2d 969, 971, affd 65 NY2d 913; Koch v Otis El. Co., 10 AD2d 464, 467). (Appeal from Order and Judgment of Supreme Court, Onondaga County, Pooler, J. — Negligence.) Present — Denman, P. J., Pine, Law-ton, Boehm and Davis, JJ.